214 F.3d 932 (7th Cir. 2000)
VALENTINO CASTRO,    Plaintiff-Appellant,v.BOARD OF EDUCATION OF THE CITY OF CHICAGO,   succeeded by the CHICAGO SCHOOL REFORM BOARD  OF TRUSTEES,    Defendant-Appellee.
No. 99-1672
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 8, 1999
Decided June 6, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CV 3739--Elaine E. Bucklo, Judge.
Before HARLINGTON WOOD, JR., COFFEY, and FLAUM,  Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
Plaintiff-  appellant Valentino Castro filed suit against his  employer, defendant-appellee Board of Education  of the City of Chicago, alleging (1)  discrimination based on age and national origin  and (2) retaliatory conduct. The district court  dismissed the case sua sponte for failure to  prosecute when Castro failed to file a scheduled  pretrial order. Castro filed a motion to vacate  the dismissal, which the district court denied.  Castro appeals.

I.  BACKGROUND

2
On May 21, 1997, Castro filed a complaint in  the United States District Court for the Northern  District of Illinois, alleging violations of both  Title VII of the Civil Rights Act of 1964, as  amended by the Civil Rights Act of 1991, 42  U.S.C. sec. 2000e et seq., and the Age  Discrimination in Employment Act, 29 U.S.C. sec.  621 et seq. On November 17, 1997, defendant-  appellee filed a motion to dismiss, which was  denied by the district court on March 17, 1998.  In its order denying the motion to dismiss, the  district court set the following case schedule:


3
The last date for designation of experts is  7/5/98. Discovery is ordered closed on 10/1/98.  Any dispositive motions to be filed by 11/1/98.  Pretrial order is due by 12/1/98. Response to any  motions in limine will be due by 12/14/98.  Pretrial conference set for 1/15/99 at 2:30 p.m.  This case is placed on the court's pooled trial  calendar for 2/1/99 at 9:30 a.m. to be tried when  reached.


4
On September 25, 1998, defendant-appellee moved  to extend discovery to allow for the completion  of Castro's deposition, which was held at 10:00  a.m. on September 23, but cut short when Castro's  attorney had to leave at 2:00 p.m. due to a  scheduling conflict. On September 30, 1998,  defendant-appellee filed an emergency motion to  either bar Castro's wife as a witness or to  compel the completion of her deposition which was  terminated after just forty minutes on September  28, when Castro's attorney advised Mrs. Castro to  walk out of the deposition. On October 9, 1998,  the district court granted defendant-appellee's  motion to extend discovery for the completion of  Castro's deposition and ordered Castro to make  his wife available for the completion of her  deposition. No other papers were filed with the  court until December 31, 1998, at which time  defendant-appellee filed a motion to modify the  scheduling dates set out in the court's March 17  order. In the motion, counsel for defendant-  appellee asserted that the depositions of Castro  and his wife had yet to be completed and that,  because she was new to the case, she had been  unaware of the scheduling order until December  30, 1998 when counsel for Castro informed her of  the upcoming trial date. The motion further  indicated that defendant-appellee expected to  file a motion for summary judgment once the  depositions were completed.


5
On January 8, 1999, the district court, without  hearing, entered the following order on  defendant-appellee's December 31 motion:


6
Defendant's motion to modify the court's order  setting certain dates is denied. This case is  dismissed for failure to prosecute, the pretrial  order having been due on 12/01/98 and never  filed. While I previously extended discovery to  complete the depositions of plaintiff and his  wife, I did not extend the time to file the  pretrial order. There was more than sufficient  time to timely complete the pretrial order  following the limited extensions of time granted  by me in early October. Pretrial conference set  for 01/15/99 and trial set for 02/01/99 are  vacated.


7
Judgment was entered in favor of defendant-  appellee on January 8, 1999.


8
On February 8, 1999, Castro filed a "Motion to  Vacate the Dismissal for Want of Prosecution  Entered on January 8th, 1999." The motion to  vacate did not indicate a statutory basis;  however, in his brief on appeal Castro contends  that "it is plain that the motion fell under the  authority of Rule 60(b)" of the Federal Rules of  Civil Procedure.1 Additionally, at oral  argument, Castro asserted that his motion to  vacate should be considered as a motion under  Rule 60(b) because it "speaks with respect to  excusable neglect." The motion to vacate  explained Castro's failure to file the pretrial  order as follows:


9
the associate who had the responsibility of  prosecuting the Plaintiff's case in the office of  the attorneys for the Plaintiff, (who is no  longer with that firm) made a decision to permit  the Defendant to continue with its discovery, and  after learning that the [D]efendant intended to  file a Rule 56 Motion to Dismiss, figured that a  Pre-Trial Order would not be necessary until  after the Rule 56 Motion was adjudicated.


10
The motion to vacate made no mention of the  district court's failure to give Castro an  express warning that his case was on the verge of  being dismissed.


11
On February 23, 1999, the district court denied  Castro's motion to vacate, stating "[i]t is clear  that plaintiff completely ignored the dates set  by the court. Plaintiff's remedy is a suit for  malpractice against his attorney." Castro filed  a notice of appeal on March 19, 1999, stating  that he was appealing "from the order entered  against him on February 23, 1999, . . . and all  other orders leading or contributing to the  foregoing order."

II.  ANALYSIS

12
Castro contends that the district court erred  in refusing to vacate the order of dismissal  because the failure to file the pretrial order  resulted from excusable neglect and because the  fact that the district court failed to give  Castro an express warning before dismissing his  case resulted in a violation of due process  making the order dismissing the case "manifestly  void." As an initial matter, we note that Castro  has waived his right to challenge the district  court's January 8, 1998 order dismissing his  case. He did not file a notice of appeal within  thirty days after the order was entered as  required under Fed. R. App. P. 4(a)(1), nor did  he file any motions under Fed. R. App. P. 4(a)(4)  which would have tolled the time to file his  notice of appeal.2 Therefore, Castro's appeal  is limited to the district court's denial of his  motion to vacate which we will treat as a motion  under Rule 60(b). See Blaney v. West, 209 F.3d 1027, 1029-31(7th Cir. 2000) (citing Browder v. Director, Dept. of  Corrections of Illinois, 434 U.S. 257, 263 n.7  (1978), for the proposition that an appeal from  the denial of a "Rule 60(b) motion does not bring  up the underlying judgment for review.").


13
We review the denial of a Rule 60(b) motion for  abuse of discretion. Cash v. Illinois Div. of  Mental Health, 209 F.3d 695, 697-98(7th Cir. 2000) (citing Cincinnati Ins.  Co. v. Flanders Elec. Motor Serv., Inc., 131 F.3d  625, 628 (7th Cir. 1997)). Under Rule 60(b)(1),  a district court may vacate a final judgment  based on "mistake, inadvertence, surprise, or  excusable neglect." "Attorney carelessness can  constitute excusable neglect" under Rule  60(b)(1). Federal Election Comm'n v. Al Salvi for  Senate Comm., 205 F.3d 1015, 1020 (7th Cir. 2000)  (citing Pioneer Inv. Servs. Co. v. Brunswick  Assoc., 507 U.S. 380 (1993)). However, Rule  60(b)(1) relief is discretionary, and our review  is, therefore, extremely deferential. Id. (citing  United States v. Golden Elevator, Inc., 27 F.3d  301, 303 (7th Cir. 1994)). A district judge's  ruling on a Rule 60(b)(1) motion will stand  "unless no reasonable person could have acted as  the judge did." Id. (quoting Golden Elevator,  Inc., 27 F.3d at 303).


14
Given the facts of the present case together  with our deferential standard of review, we find  that Judge Bucklo did not abuse her discretion in  denying Castro's motion for Rule 60(b)(1) relief.  As was the case in Federal Election Commission v.  Al Salvi for Senate Committee, the circumstances  of the present case may arguably constitute  excusable neglect. See id. at 1020. However, they  do not compel that conclusion. See id. The  district court considered Castro's reasons for  delay as proffered in the motion to vacate and  determined that Castro knew of the deadlines  established by the court but chose to ignore  them. This determination is not clearly  unreasonable. We do not address Castro's due  process claim under Rule 60(b)(4) because this  issue was not raised in his motion to vacate. The  district court's denial of Castro's motion to  vacate is AFFIRMED.



Notes:


1
 Under Fed. R. Civ. P. 60(b), the court may  relieve a party from a final judgment  for the following reasons: (1) mistake,  inadvertence, surprise, or excusable neglect; (2)  newly discovered evidence which by due diligence  could not have been discovered in time to move  for a new trial under Rule 59(b); (3) fraud . .  ., misrepresentation, or other misconduct of an  adverse party; (4) the judgment is void; (5) the  judgment has been satisfied, released, or  discharged, . . .; or (6) any other reason  justifying relief from the operation of the  judgment.


2
  As previously noted, Castro's motion to vacate  was filed on February 8, 1998, one month after  judgment was entered and, therefore, did not toll  the time for appeal under Fed. R. App. P.  4(a)(4)(vi), which requires that motions for  relief under Fed. R. Civ. P. 60 be filed no later  than ten days after judgment is entered to toll  the time for appeal.